Affirmed and Opinion Filed February 23, 2021




                                      S
                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-19-01277-CR
                                No. 05-19-01278-CR
                                No. 05-19-01279-CR

                  WALTER ALFONSO FAJARDO, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
       Trial Court Cause Nos. F-1834266-U, F-1834270-U, F-1834271-U

                         MEMORANDUM OPINION

                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia

      Appellant Walter Alfonso Fajardo appeals three aggravated-robbery

convictions arising from a single criminal episode. We affirm.

                                 I.   Background
      In three indictments, appellant was charged with committing aggravated

robbery against three different complainants, referred to herein as Mother, Daughter

(age ten), and Son (age six).
      Appellant pleaded guilty without a plea bargain in each case. He also signed

a judicial confession in each case.

      The trial court accepted appellant’s pleas and found him guilty.

      Testimony received during a bench trial on punishment showed that appellant

and another person held Mother, Daughter, and Son at gunpoint while ransacking

their apartment. Appellant and the other person took some property that was later

recovered when appellant was arrested.

      The court sentenced appellant to sixty-five years’ imprisonment on each

conviction, to run concurrently.

      Appellant timely appealed all three convictions and filed a separate appellate

brief for each conviction.

                                      II.   Analysis

      In appeal no. 05-19-01279-CR, which relates to appellant’s conviction for

committing aggravated robbery against Son, appellant raises two issues:

insufficiency of the evidence to support his conviction and lack of jurisdiction. In

the other two appeals, he raises only the jurisdictional issue.

A.    Is the evidence insufficient to support appellant’s conviction for
      committing aggravated robbery against Son?

      In his sufficiency complaint in appeal no. 05-19-01279-CR, appellant argues

in his first issue that the evidence is insufficient to support his conviction because

there is no evidence that he took any property belonging to Son. We reject his

argument because that is not an element of the offense.
                                            –2–
      1.     Applicable Law
      When a defendant waives his right to a jury trial and pleads guilty to a felony,

the State must introduce evidence showing that the defendant is guilty. See TEX.

CODE CRIM. PROC. ANN. art. 1.15; Jones v. State, 600 S.W.3d 94, 100 (Tex. App.—

Dallas 2020, pet. ref’d), cert. denied, No. 20-5819, 2020 WL 6829104 (U.S. Nov.

23, 2020). A judicial confession is sufficient to support a guilty plea if it covers

every element of the charged offense. Jones, 600 S.W.3d at 100.

      An appellant can raise an article 1.15 sufficiency complaint for the first time

on appeal, without preserving error in the trial court. Euan v. State, No. 05-16-

00252-CR, 2017 WL 1536514, at *8 (Tex. App.—Dallas Apr. 27, 2017, pet. ref’d)

(mem. op., not designated for publication).

      The elements of aggravated robbery, as relevant here, are that the defendant

committed robbery and used or exhibited a deadly weapon. See TEX. PENAL CODE

ANN. § 29.03(a)(2). A person commits robbery, as relevant here, if he intentionally

or knowingly threatens or places another in fear of imminent bodily danger or death

in the course of committing theft and with intent to obtain or maintain control of the

property. See id. § 29.02(a)(2). “In the course of committing theft” means conduct

that occurs in an attempt to commit, during the commission of, or in immediate flight

after the attempt or commission of theft. Id. § 29.01(1). And a person commits theft

if he unlawfully appropriates property with intent to deprive the owner of property.

Id. § 31.03(a). Thus, the relevant statutes do not, on their face, require an actual theft

                                          –3–
of the complainant’s property for the offense of aggravated robbery against the

complainant.

      2.     Application of the Law to the Facts

      Appellant’s judicial confession contains the following admission:

      [O]n or about the 11th day of May, 2018, in Dallas County, Texas, I
      did then and there intentionally and knowingly, while in the course of
      committing theft of property and with intent to obtain or maintain
      control of said property, threaten and place [Son] in fear of imminent
      bodily injury and death, and the defendant used and exhibited a deadly
      weapon, to-wit: A FIREARM[.]

      Appellant argues that his confession is insufficient to support his conviction

because it does not show that he took any of Son’s property. He also argues that the

punishment-trial evidence did not include any evidence that he took any of Son’s

property.

      The State responds that the evidence is sufficient to support appellant’s

conviction. We agree. Under the statutes discussed above, “the actual commission

of the offense of theft is not prerequisite to commission of a robbery, nor need the

victim of the theft or attempted theft and the victim of the robbery be the same.” Earl

v. State, 514 S.W.2d 273, 274 (Tex. Crim. App. 1974) (emphasis added); see also

Penn v. State, No. 14-13-00263-CR, 2014 WL 4557878, at *4 (Tex. App.—Houston

[14th Dist.] Sept. 16, 2014, pet. ref’d) (mem. op., not designated for publication)

(appellant committed robbery by shooting the complainant in the course of stealing

property from another person at the scene; “the victim of the theft and the victim of

the robbery need not be the same”); cf. Jones v. State, No. 05-13-01553-CR, 2015
                                         –4–
WL 4722928, at *9 (Tex. App.—Dallas Aug. 10, 2015, no pet.) (mem. op., not

designated for publication) (the taking of property is not an essential element of the

offense of robbery).

      Appellant cites only one case to support his premise that a theft from Son was

a required element of the offense. That case has been overruled. See Cook v. State,

840 S.W.2d 384 (Tex. Crim. App. 1992), overruled by Ex parte Hawkins, 6 S.W.3d

554, 561 (Tex. Crim. App. 1999). In Cook, the court held that double jeopardy

forbade convicting a defendant for two counts of aggravated robbery where the

defendant committed only one theft. 840 S.W.2d at 389. The court repudiated that

position in Hawkins. 6 S.W.3d at 561 (double jeopardy did not bar defendant from

being convicted of two counts of aggravated robbery where “he assaulted two

victims in the course of committing a theft”).

      In sum, the elements of aggravated robbery do not include the taking of

property belonging to the complainant, so the State was not required to produce

evidence that appellant took Son’s property.

      We overrule appellant’s challenge to the sufficiency of the evidence in appeal

no. 05-19-01279-CR.

B.    Did the trial court lack jurisdiction because there was no order
      transferring the cases from the 203rd District Court to the 291st District
      Court?

      In all three appeals, appellant argues that the 291st District Court, which

handled his cases and rendered judgment against him, lacked jurisdiction because

                                         –5–
the indictments were presented to the 203rd District Court and there is no record of

any orders transferring the cases to the 291st District Court. In support, he cites the

Texas Constitution’s provision that “[t]he presentment of an indictment or

information to a court invests the court with jurisdiction of the cause.” TEX. CONST.

art. V, § 12(b). He also relies on Code of Criminal Procedure article 4.16, which

provides that when two or more courts have concurrent jurisdiction of a criminal

offense, generally “the court in which an indictment or a complaint shall first be filed

shall retain jurisdiction.” TEX. CODE CRIM. PROC. ANN. art. 4.16 (emphasis added).

       Appellant acknowledges that existing precedent contradicts his position. His

argument must be preserved in the trial court by a plea to the jurisdiction. See, e.g.,

Keller v. State, 604 S.W.3d 214, 231 (Tex. App.—Dallas 2020, pet. ref’d); Mills v.

State, 742 S.W.2d 831, 835 (Tex. App.—Dallas 1987, no pet.). This is because the

lack of a transfer order “is a procedural matter, not a jurisdictional one.” Lemasurier

v. State, 91 S.W.3d 897, 899 (Tex. App.—Fort Worth 2002, pet. ref’d); accord

Henderson v. State, 526 S.W.3d 818, 821 (Tex. App.—Houston [1st Dist.] 2017,

pet. ref’d); see also TEX. GOV’T CODE ANN. § 24.003(b)(2) (generally, a district

judge may “hear and determine any case or proceeding pending in another district

court in the county without having the case transferred”). Seeing no such plea in the

appellate record, we conclude that appellant forfeited this argument, and we overrule

this issue in all three appeals.



                                          –6–
      Moreover, appellant’s argument fails on the merits. The indictment’s filing is

the event that triggers article 4.16’s proviso that a specific court “shall retain”

jurisdiction. TEX. CODE CRIM. PROC. ANN. art. 4.16. In these cases, the indictments

were assigned to the 291st District Court upon filing.       As we have held on

substantially identical facts, no transfer order is needed when an indictment is

presented to one court but then filed in another court. See Thompson v. State, No.

05-14-00139-CR, 2014 WL 7399300, at *1 (Tex. App.—Dallas Dec. 15, 2014, pet.

ref’d) (mem. op., not designated for publication) (citing Bourque v. State, 156

S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref’d)). Thus, no transfer order was

needed in this case.

                                III.   Disposition

      We affirm the judgments of the trial court.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191277F.U05




                                       –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WALTER ALFONSO FAJARDO,                      On Appeal from the 291st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1834266-U.
No. 05-19-01277-CR          V.               Opinion delivered by Justice Garcia.
                                             Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered February 23, 2021.




                                       –8–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WALTER ALFONSO FAJARDO,                      On Appeal from the 291st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1834270-U.
No. 05-19-01278-CR          V.               Opinion delivered by Justice Garcia.
                                             Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered February 23, 2021.




                                       –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WALTER ALFONSO FAJARDO,                       On Appeal from the 291st Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1834271-U.
No. 05-19-01279-CR          V.                Opinion delivered by Justice Garcia.
                                              Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered February 23, 2021.




                                       –10–